       Case: 4:20-cv-00794-JG Doc #: 26 Filed: 04/27/20 1 of 1. PageID #: 394



                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

CRAIG WILSON, et al.,                           )   CASE NO.: 4:20cv794
                                                )
                      Petitioners,              )   JUDGE: JAMES S. GWIN
                                                )
              v.                                )
                                                )
MARK WILLIAMS, Warden of Elkton                 )
Federal Correctional Institution; and           )
MICHAEL CARVAJAL, Federal Bureau of             )   NOTICE OF APPEAL
Prisons Director,                               )
                                                )
                      Respondents.              )

       Notice is hereby given that Mark Williams, Warden of Elkton Federal Correctional

Institution and Michael Carvajal, Federal Bureau of Prisons Director, Respondents in the above

named case, hereby appeal to the United States Court of Appeals for the Sixth Circuit from the

Order of Preliminary Injunction entered in this action on the 22nd day of April, 2020. (ECF No.

22.)

                                               Respectfully submitted,

                                               JUSTIN E. HERDMAN
                                               United States Attorney

                                         By: /s/ James R. Bennett II
                                             James R. Bennett II (OH #0071663)
                                             Sara DeCaro (OH #0072485)
                                             Assistant United States Attorneys
                                             United States Court House
                                             801 West Superior Ave., Suite 400
                                             Cleveland, Ohio 44113
                                             216-622-3988 - Bennett
                                             216-522-4982 - Fax
                                             James.Bennett4@usdoj.gov
                                             Sara.DeCaro@usdoj.gov

                                               Attorneys for Respondents
